El Juez PeesideNte Se. QuiñoNes,
emitió la opinión del tribunal.
En 19 de septiembre de 1906, Alejandrina Díaz y Yallde-juli, Ramón Emeterio Delgado y Hernández y Mercedes Vall-dejuli y Díaz, por, conducto de su abogado Francisco de la Torre y Garrido, promovieron en la Corte de Distrito del Dis-trito Judicial de San Juan, la presente información, para acreditar el dominio de una finca rústica que decían poseer en propiedad en el barrio de "Hoyo Muías,” del término municipal de la Carolina, por los conceptos que expresan en su escrito á fin de inscribirla en el registro de la propiedad, por carecer *329de títulos escritos de dominio, de conformidad con lo estable-cido por el artículo 395 de la Ley Hipotecaria que nos rige.
En el escrito inicial de dicho informativo, describen los pro-moventes la finca de que se trata, en los términos siguientes:
“Estancia conocida con el nombre de “Santa Ana,” sita en el barrio de “Hoyo Muías,” terming municipal de la Carolina, compuesta de 138 cuerdas 71 céntimos de otra, equivalentes á 54 hectáreas, 51 áreas y 85 centiáreas, y colindante por el norte, con terrenos de la Sucesión de Don Manuel Y. Saldaña, ejidos del pueblo de la Carolina y con terrenos de Doña Clara Knight, viuda de Don Luis Acosta, por el este, con el río Grande de Loíza; por el sud, con el mismo río, y hoy, además, con Mr. Waymouth, por haber cambiado violentamente el cauce de dicho río con el último ciclón de 8 de Agosto de 1899; y por el oeste, con la citada Sucesión de Don Manuel Y. Saldaña. Se halla enclavada en dicha estancia una casa habitación de maderas del país y la atraviesa, en la dirección de norte á sud, la carretera que vá de la Carolina á Fajardo, variando el rumbo dentro de ella, de sud á este. ’ ’
Publicados los edictos convocando á las personas ignoradas á quienes pudiera perjudicar la inscripción solicitada, para que dentro del término de sesenta días pudieran comparecer y alegar lo que conviniera á su derecho, compareció el colindante Tomás G-. Y. Waymouth, oponiéndose á la declaración de do-minio solicitada por los promoventes, y alegando como funda-mento de su oposición que de accederse á dicha declaratoria de dominio en la forma solicitada por los promoventes, se le despojaría de una porción de terreno, como de 16 y media cuerdas de extensión, que por efecto de la natural corriente de las aguas del Eío Grande de Loiza, que separa la finca de su propiedad de la de los solicitantes, ha venido dicho río segre-gándolas paulatinamente de la estancia de los promoventes, y agregándolas en la misma forma á la del opositor Sr. Way-mouth, y nó de la manera que dicen los solicitantes, pues por la parte que el río separa ambas propiedades, no es exacto que cambiara de cauce violentamente, á consecuencia del memo-*330rabie ciclón de 8 de agosto de 1899, como se dice por los peti-oionarios en su escrito al describir la finca de qne se trata.
Recibidas las pruebas ofrecidas por ambas partes, dictó el juez de la sección Ia. de la Corte de Distrito de San Juan, en 31 de mayo de 1907, la siguiente sentencia, cuya parte disposi-tiva dice así:
“Y la corte, tomando en consideración la solicitud de los promo-ventes, la demanda de oposición, las pruebas y los alegatos escritos, de ambas partes, es de opinión que los beclios y la ley están en contra de la oposición de Tomás C. Y. Waymoutli, y por tanto, que la faja de diez y seis cuerdas, diez y seis céntimos de tierra, que al norte de su finca descrita en su demanda es como'sigue: “Finca rústica ó estancia radicada en el barrio del “Cacao,” sitio del Llano, término municipal del pueblo de la Carolina, con una cabida más ó menos de,doscientas cuerdas equivalentes á setenta y ocbo bectáreas, sesenta áreas y ochenta eentiáreas, colindante por el norte, antes con el río Grande de Loiza, boy Don José Estéban Saldaña; por el este, con la quebrada Trujillo; por el sud, con tierras de Don Patricio Sosa; y por el oeste, con otras de Da. María del Rosario Morales y ebrio Grande de Loiza, cuya .faja existe entre dicha finca y el río Grande de Loiza, no le pertenece al demandante, por accesión ni de ningún otro modo, y sí son propiedad de la finca colindante “Santa Ana,” como segregadas de ella, impo-niéndose las costas al dicho demandante, y desestimándose, en su vir-tud, la demanda de oposición expresada. Y además, y no habiendo justificado el dominio que alegan tener en la finca “Santa Ana,” de 138 cuerdas 71 céntimos descrita en la- petición de los promoventes, se desestima su solicitud, permitiendo que se presente de nuevo.
“Pronunciada en corte abierta el día 31 de mayo de 1907, de acuerdo con la opinión que se ha unido al récord. Registrada hoy día primero de junio de 1907. — (Firmado) Pedro de Aldrey, Juez Sec. Ia.”
Contra esta sentencia lia apelado en tiempo- el oponente Sr. Waymouth, en cuanto por ella se declara que la faja de terreno de 16 cuerdas 16 céntimos de otra, que existe al norte de su finca, entre ésta y el Río Grande de Loiza, ho le perte-nece por accesión ni de ningún otro modo,* y sí son propiedad de la finca colindante “Santa Ana,” como segregadas de ella, y se desestima su demanda de oposición con las costas; ha-*331bienclo consentido dicha sentencia en todas sns partes los pro-moventes del informativo, que no han interpuesto contra ella ningún recurso.
En el alegato presentado ante esta corte por el abogado defensor del apelante, se combate fuertemente la sentencia apelada en los extremos que son materia del recurso, como incongruentes al objeto de las informaciones de esta especie, y á las pretensiones deducidas por las partes en el expediente.
En efecto; el artículo 395 de la Ley Hipotecaria de esta Isla, autoriza á los propietarios que carezcan de título escrito de dominio, para que puedan inscribir su. derecho, justificán-dolo en la forma que el mismo artículo determina; es decir, convocando á las personas de quienes procedan los bienes, y á todos los demás á quienes pueda perjudicar la inscripción solicitada, para que puedan comparecer á oponerse y pre-sentar sus pruebas, dentro del término que al efecto se les concede, que con arreglo al artículo citado era antes de 180 días, pero que después se redujo á 60 por la Orden G-eneral de 4 de abril de 1899, y que, vencido que fuere dicho término, según dispone el mismo artículo en su párrafo 3°., el juez oirá por escrito sobre las reclamaciones y pruebas que se hubiesen presentado, al ministerio fiscal y á los demás que hayan con-currido al juicio, y que en vista de lo que alegaren, y califi-cando dichas pruebas con un criterio racional, “declarará justificado ó nó el dominio de los bienes de que se trata.”
Ahora bien; el juez de la sección Ia. de la corte de Dis-trito de San Juan, atemperándose á este precepto de la ley, ha declarado en el último extremo de su sentencia, que los peti-cionarios no han justificado el dominio que decían tener sobre la estancia ‘ ‘ Santa Ana, ’ ’ en toda la extensión de 138 cuerdas 71 céntimos de otra, con la que describen en su solicitud, por cuyo motivo la desestima, permitiéndoles, no obstante, que la presenten de nuevo; pero como al propio tiempo declara que las 16 y pico de cuerdas de terreno á que -se contrae la oposi-*332ción del Sr. Waymouth,-no pertenecen á éste por accesión, ni de ningún otro modo, y qne sí son propiedad de la finca colindante “Santa Ana,” como segregadas de ella, enten-demos qne esas declaraciones de propiedad huelgan comple-tamente en la parte dispositiva de la sentencia, porque, á tenor de lo establecido por el artículo qne hemos citado de la Ley Hipotecaria, la declaración final de esa clase de expedientes debe reducirse á declarar el juez, después del examen que haya hecho de las alegaciones de las partes y calificando las pruebas presentadas con un criterio racional, si los promoventes del informativo han justificadq ó nó su dominio sobre los bienes que pretenden inscribir, pero no sobre el dominio qne otras personas puedan tener sobre esos mismos bienes, pues éste no es el objeto del informativo, en el cual la misión del juez se reduce á oir las alegaciones y las pruebas de los que hayan comparecido en el expediente, para venir á declarar en defini-tiva si los promoventes del informativo han justificado ó no el dominio de los bienes que pretenden inscribir. Esto y nada más es lo que el juez puede declarar en esa clase de expe-dientes; otra cosa sería desnaturalizar la verdadera índole de las informaciones de esta índole, en la,s que los terceros interesados no pueden pretender que se hagan á su favor declaraciones de propiedad, que requieren un juicio ordinario en que las partes controviertan su derecho ampliamente, con arreglo á las formas, y por los trámites que establece la ley de Enjuiciamiento Civil vigente.
Esto, aparte de la incongruencia que se advierte entre lo sentenciado por el juez y lo solicitado por el Sr. Waymouth, que se limitó á pedir que se sobreseyera en el expediente y se declarara que los peticionarios no habían justificado su domi-nio sobre la totalidad de la estancia “Santa Ana,” y que en su consecuencia se desestimara su solicitud con las costas.
Si á pesar de esto, declara después el juez, que las 16 y pico de cuerdas de terreno existentes al norte de la finca del Sr. *333Waymouth, entre ésta y el río, no le pertenecen por accesión ni por ningún otro motivo, y que sí son propiedad de la estancia “Santa Ana,” como dice 1a- sentencia, incurre á nuestro pare-cer en una incongruencia, al resolver sobre un extremo no com-prendido en la demanda de oposición del Sr.' Waymouth, que no formuló solicitud alguna para que se declarara de su pro-piedad elidía faja de terreno.
Tampoco parece congruente que el juez baya declarado' que diclia faja de tierra “pertenecía en propiedad á la están cia “Santa Ana,” cuando este expediente no tiene por objeto averiguar si ese terreno es ó no parte de dicha estancia, que es seguramente lo que el juez ha querido expresar al decir “que son propiedad de la estancia “Santa Ana,” sino,.única-mente, si los promoventes del informativo han justificado ó no el dominio de la estancia de referencia, en cuya área están comprendidas las 16 cuerdas de que se trata; y esto ya de-clara el juez que no lo han justificado, por lo que desestima su solicitud, á reserva de que la puedan presentar de nuevo.
Alega, por último, el apelante, y en nuestro concepto con razón también, la contradicción que envuelve declarar, como lo declara el juez en la sentencia, sin lugar la oposición del Señor Waymouth con las costas, cuando á renglón seguido viene á declarar que los peticionarios no han justificado el dominio que decían tener sobre la estancia Santa Ana, por la que desestima su solicitud; que fué precisamente lo que pidió el Sr. Waymouth al formular su demanda de oposición en estos autos.
La sentencia envuelve sobre este particular una contradicción, que es suficiente en nuestra opinión para anularla.
Por todas estas consideraciones, entiende esta corte que debe revocarse la sentencia apelada, en cuanto á los extremos que han sido objeto de la apelación establecida por el Sr. Way-mouth, y declararse subsisten!e en cuanto á los demás extre-*334mos que no lian sido apelados por ninguna de las partes, sin especial condenación de costas de ambas instancias.

Resuelto de conformidad.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.